Citation Nr: 1603918	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  07-32 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disorder. 
 
2.  Entitlement to service connection for right ear hearing loss. 
 
3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin condition to include fungal infection of the feet and groin. 
 
4.  Entitlement to service connection for chronic disability manifested by soreness of the legs and joints. 

5.  Entitlement to service connection for peripheral neuropathy. 

6.  Entitlement to service connection for liver disease. 
 
7.  Entitlement to service connection for sinusitis and allergic rhinitis. 
 
8.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as indigestion. 
 
9.  Entitlement to service connection for amyloidosis, claimed as kidney disease, secondary to service-connected prostatectomy. 

10.  Entitlement to a compensable rating for impotence. 
 
11.  Entitlement to a rating in excess of 20 percent for prostatectomy secondary to prostate cancer.

12.  Entitlement to a rating in excess of 10 percent for residuals of head trauma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1967. 

This appeal arises before the Board of Veterans' Appeals  (Board) from rating decisions in February 2004, December 2004, April 2005, March 2006, February 2007, and November 2009 by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In a February 2004 rating decision, the RO denied claims for service connection for GERD and amyloidosis; an increased rating for impotence was also denied. In the same rating decision the RO declined to reopen a previously denied claim for a skin condition. The Veteran submitted a notice of disagreement with regard to the impotence, GERD and amyloidosis issues only; a statement of the case was issued in June 2004, and he perfected his appeal for the GERD and amyloidosis issues by submitting a VA Form 9 in June 2004. He perfected his appeal for impotence by submitting a substantive appeal in December 2004. 

In a December 2004 rating decision, the RO denied claims for service connection for liver disease, an increased evaluation for his prostatectomy residuals and to reopen the skin condition (to include fungal infection of the feet and groin) claim. The Veteran submitted a notice of disagreement and a statement of the case was issued in May 2005. He perfected his appeal by submitting a VA Form 9 in May 2005. 

In an April 2005 rating decision, the RO denied a claim service connection for sinusitis and allergic rhinitis. The Veteran submitted a notice of disagreement in June 2005 and a statement of the case was issued in August 2005. He perfected his appeal by submitting a VA Form 9 in September 2005. 

In a March 2006 rating decision, the RO denied claims for service connection for peripheral neuropathy and to reopen a previously denied claim for a low back disorder. The Veteran submitted a notice of disagreement in March 2006 and a statement of the case was issued in August 2007. The Veteran perfected his peripheral neuropathy appeal by submitting a VA Form 9 in September 2007. 

In a February 2007 rating decision, the RO denied, among others, claims to reopen right ear hearing loss and a low back disorder claims as well as service connection for soreness of the legs and joints. The Veteran submitted a notice of disagreement and a statement of the case was issued in August 2007. He perfected his appeal by submitting a VA Form 9 in November 2007. 



In a May 2009 decision, the Board determined that new and material evidence had been received sufficient to reopen the claims for service connection for a low back disorder and for right ear hearing loss.  The Board then remanded issues #1 through #10, as listed on the title page above, for additional development.

In a November 2009 rating decision, a 10 percent rating for residuals of head trauma was continued.  The Veteran submitted a notice of disagreement in December 2009 and in April 2011, the RO issued a statement of the case.  In May 2011, the Veteran's prior attorney submitted a statement in lieu of a VA form 9, and perfected the Veteran's appeal of this issue.  

Given the aforementioned procedural development, the issues on appeal are as listed on the title page of this decision.

While the Veteran was previously represented by an attorney regarding his claims, in a July 2011 written notice, that attorney advised both VA and the Veteran that she was withdrawing representation.  In October 2011, the Veteran submitted a VA Form 21-22 appointing the Texas Veterans Commission.  The Board recognizes this change in representation.
 
The issues of entitlement to service connection for essential tremors and for service connection for jungle rot/fungus of the feet have been raised by the record in October 2013 and September 2013 statements, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to service connection for low back disorder, right ear hearing loss, peripheral neuropathy, sinusitis and allergic rhinitis, and GERD, the petition to reopen a claim of entitlement to service connection for a skin condition to include fungal infection of the feet and groin and claims for higher ratings for  impotence, prostate cancer, and residuals of head trauma, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. There is no competent evidence showing that the Veteran has ever been diagnosed with a chronic disability manifested by soreness of the legs and joints.

2.  There is no competent evidence showing that the Veteran has ever been diagnosed with liver disease.

3. There is no competent evidence showing that the Veteran has ever been diagnosed with a kidney disease, to include amyloidosis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic disability manifested by soreness of the legs and joints are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2015).

2.  The criteria for service connection for liver disease are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for amyloidosis, claimed as kidney disease, secondary to service-connected prostatectomy, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  	 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2003 and in October 2006. 	 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1)(West 2014); 38 C.F.R. § 3.309(e)(2015). 

A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f)(West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015). 

The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341 -46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540  (June 8, 2010).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

The first requirement for any service connection claim is evidence of a disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).

The service medical records are negative for complaints, findings, symptoms, or diagnoses of a chronic disability manifested by soreness of legs and joints, liver disease, amyloidosis or a kidney disease.  

VA and private treatment records are negative for diagnoses of a chronic disability manifested by soreness of legs and joints, liver disease, amyloidosis or a kidney disease.    

While the Veteran complains of soreness of legs and joints, that is a symptom and not analogous to disability.  Sanchez-Benitez v. West, 13 Vet. App. 282   (1999). Symptoms of soreness of legs and joints, alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.

Further, in a September 2009 VA examination, the examiner concluded that the Veteran did not have a disability manifested by soreness of legs and joints and amyloidosis.  He further concluded that the Veteran did not have renal dysfunction.  The examiner noted that the Veteran gave no history of liver disease, gallbladder or pancreatic disease and he could find no evidence of any such problems in the record.  The examiner noted that there was a note in the record about amyloidosis.  However, the Veteran stated that he did not know what that was and was not aware of any problems related to amyloidosis.  The examiner stated that he was unable to find any comment in the records of amyloidosis, biopsies for the same or other diagnostic test for amyloidosis.  

As noted above, the first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  The Veteran has not presented, identified, or alluded to the existence of any post-service medical evidence of a diagnosis of or treatment for a diagnosed chronic disability manifested by soreness of legs and joints, liver disease, amyloidosis or kidney disease.
 
In Jandreau v. Nicholson, the U.S. Court of Appeals for the Federal Circuit stated: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In the present case, a disability manifested by joint pain, a liver disease, a kidney disease or amyloidosis are not simple conditions that are identifiable by observation alone. They do involve a more complex medical question, including medical training and clinical testing, to diagnose. Thus, the Veteran is not competent to diagnose these conditions as a lay person. Moreover, there is no evidence that he is reporting a contemporaneous diagnosis or that a medical professional has provided him a diagnosis based on his symptomatology. In fact, the VA examiner found that he did not have any conditions related to joint pain, kidney disease or liver disease. Thus, the Veteran is not competent to diagnose these conditions.

Accordingly, without competent medical evidence of record that the Veteran has ever had a chronic disability manifested by soreness of legs and joints, liver disease, amyloidosis, or kidney disease, the claims for service connection for these conditions, whether on a direct, secondary, or presumptive basis, must each be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chronic disability manifested by soreness of legs and joints is denied.

Entitlement to service connection for liver disease is denied.

Entitlement to service connection for amyloidosis, claimed as kidney disease, secondary to service-connected prostatectomy, is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the petition to reopen the claim for service connection for a skin condition, to include fungal infection of the feet and groin, the Board remanded this matter in May 2009 for the issuance of a VCAA notice letter compliant with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits. A review of the record does not reveal adequate communication from the RO to the Veteran which might be recognized as Kent-compliant notice.  In this regard, in an August 2009 letter, the RO merely advised the Veteran that he was previously denied service connection because of an unestablished fact necessary to substantiate the claim.  However, he was not advised of the specific evidence and information necessary to substantiate each of the elements of the underlying claim that were found insufficient in the prior final RO decision.  Thus, in accordance with Kent, corrective notice is necessary.

With regards to the claims for service connection for a low back disorder, right ear hearing loss, sinusitis/allergic rhinitis, and GERD, the Board remanded these matters to afford the Veteran an examination to determine whether these disorders were related to service.  

The Veteran asserts that he has right ear hearing loss due to injuries sustained during service.  The Veteran's service records show that in 1966, the Veteran was injured after being hit by a rifle grenade, his DD Form 214 shows he served on active duty in the Republic of Vietnam during the Vietnam era, and a December 1966 report from the Department of the Army shows that the Veteran was awarded a Purple Heart for being wounded as a result of enemy action (also reflected in a DD215 issued in January 1981).  38 U.S.C.A. § 1154(b) (West 2014).  The Board further notes that the Veteran is service connection for left ear hearing loss and for tinnitus has been granted.  Service treatment records show that the Veteran sustained a blast injury to the left ear from the explosion of a rifle grenade near the Veteran's left side.  He was found to have a left ear threshold shift due to acoustic trauma.  In addition, he had a perforated left tympanic membrane with partially destroyed ossicles. 

A December 1966 audiometer shows right ear readings of 0, from 500 to 4Khz, conversion from ASA to ISO units would reflects 15 at 500, 10 at 1K and 2K, and 5 at 4K.  Prior to November 1, 1967 service departments used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI). Therefore, those values reported at the time of the December 1966 audiometer report must be assumed to have been conducted under ASA, standards rather than currently used ISO standards, which is the standard applied in 38 C.F.R. § 3.385 (2015).

A June 1981 VA audiometric examination reflects audiometric pure tone thresholds, in decibels of the right ear were 10 at 500 and 1 KHz, and 25 and 2 and 4 KHz.  Speech discrimination scores were 100 percent.

In July 2009, the Veteran was afforded a VA ear disease examination.  At that time, audiogram results reflect audiometric pure tone thresholds, in decibels of the right ear were 80 at 500, 85 at 1 KHz, and 90 at 2K, 3K and 4 KHz.  Speech discrimination scores were 56 percent in the right ear.  The examiner found that the Veteran had profound sensorineural hearing loss in the right ear. 

In October 2009, the Veteran was afforded a VA audiology examination.  The Veteran reported occasional difficulty understanding speech throughout the day that may occur at any time.  He reported a history of military noise exposure from bombs and denied having any occupational or recreational noise exposure.  Audiogram results reflect audiometric pure tone thresholds, in decibels of the right ear were 35 at 500, 1K, 2K, 3 KHz and 30 at 4 KHz.  Speech discrimination scores were 98 percent in the right ear.  The examiner opined that because the Veteran's hearing acuity remained within normal limits in both ears throughout his military service, it is less likely as not that there is a nexus between his current hearing loss and military service.   

Initially, the Board notes that there is a huge discrepancy in the audiometric findings reported in the July 2009 VA ear disease examination when compared with those findings provided in October 2009.  This is important because for VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; the thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The Board is unclear as to the reason for such a huge discrepancy and is unable to determine whether the Veteran, does in fact, meet the requirements of right ear hearing loss pursuant to 38 C.F.R. § 3.385.  Further, the opinion provided by the October 2009 VA examiner is inadequate.  In this regard, the Board points out that even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  Thus, the Board finds that a new VA audiological examination is warranted.  

Pursuant to the Board's May 2009 remand instructions, the Veteran was afforded a VA examination to address the nature and etiology of his claimed low back disorder, sinusitis and allergic rhinitis, GERD, and peripheral neuropathy.  In a September 2009 VA examination report, the examiner concluded that the Veteran has a history of recurrent problems with sinusitis that is not necessarily related to service.   He also opined that the Veteran's GERD did not appear to be service connected.  He then stated that for the problems related to his back disorders, peripheral neuropathy and the other problems, it is not at least as likely as not that these are related to his period of time while he was in service.  In this case, the basis and rationale for the examiner's opinions are not provided.  These opinions are nothing more than conclusory in nature and will not withstand judicial scrutiny. A rationale for the medical opinion must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, the opinions lack any discussion of the Veteran's contentions as to onset and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303   (2007).  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed low back disorder, sinusitis and allergic rhinitis and GERD.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In light of the above, the Board finds that a new VA examination and opinion must be obtained.

With regard to the claim for service connection for peripheral neuropathy, the September 2009 VA examiner determined that while the Veteran does have some problems related to neuropathy, it is more likely related to the problems of spinal stenosis in both the lumbar and in the cervical spinal stenosis.   It appears that the examiner is suggesting that the Veteran's peripheral neuropathy is secondary to a low back disorder, and as such, is intertwined with the claim for service connection for a low back disorder.  When a determination on one issue could have a significant impact on the outcome of another issue, that issue is considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, as appellate consideration of these claims would be premature at this juncture, remand of this matter is also warranted.

With regard to the claim for higher ratings for impotence, prostectomy, and residuals of head trauma, the Veteran was last afforded a VA examination to address the severity of each of these service-connected disabilities in September 2009 (impotence and prostectomy) and in October 2010 (residuals of head trauma)  more than 5 years ago.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected impotence, prostectomy and residuals of head trauma disabilities, more contemporaneous examinations are warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

All outstanding VA medical records should be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.   Provide the Veteran with a VCAA-compliant notice letter that explains what type of evidence is needed to reopen the claim for service connection for a skin condition, to include fungal infection of the feet and groin, providing notice as to the reason for the prior denial of the claim, and specifically and precisely addressing the element(s) required to establish service connection that was/were found insufficient in the previous denial of the claim, as required by Kent (cited above).

2.  Obtain all outstanding VA medical records.  

3.  Then, schedule the Veteran for a VA audiological examination, by an examiner who has not previously examined the Veteran. The examiner must review the claims file, to include a copy of this REMAND, and must note that review in the report.  All indicated tests and studies, including audiological testing, should be performed.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss was incurred in service or is the result of noise exposure during service.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, to include the discrepancies in audiometric results. 

If it is the opinion of the examiner that the Veteran's current right ear hearing loss is the result of any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current right ear hearing loss.

The examiner must not rely solely on the fact that the Veteran's right ear hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385 , at the time of separation from service, as the basis for any opinion provided.  He/She should take into consideration the Veteran's competent and credible statements regarding his in-service noise exposure, the onset of right ear hearing loss, and continuity of right ear hearing loss since service.  [Note: The Veteran's in-service noise exposure has been conceded].

4.  Then, schedule the Veteran for appropriate VA examinations, by examiners who have not previously examined the Veteran, to determine the etiology of any diagnosed low back disorders, peripheral neuropathy, sinusitis, allergic rhinitis, and GERD.  The examiners must review the claims file, to include a copy of this REMAND, and must note that review in the reports.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.

The examiners should each opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back disorders, peripheral neuropathy, sinusitis, allergic rhinitis, and GERD were incurred in or are otherwise the result of his active service.   The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record.

5.  Then, schedule the Veteran for examinations with the appropriate examiners to determine the current severity of his impotence, residuals of a prostatectomy secondary to prostate cancer, and residuals of a head trauma. The examiner must review the claims file, and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.

6.  Then, readjudicate the claims remaining on appeal, for the claims for higher ratings for impotence, prostatectomy, and residuals of head trauma is warranted.  If any decision remains adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


